Citation Nr: 9924056	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-10 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's attempt to reopen 
his claim for service connection for a bilateral knee 
disorder.

In April 1999, the veteran testified at a Travel Board 
hearing before the undersigned member of the Board.


FINDINGS OF FACT

1.  By a rating decision dated January 1986, the RO denied 
the veteran's claim of entitlement to service connection for 
a bilateral knee disorder; the veteran was notified of this 
determination and of his appellate rights, but he did not 
initiate an appeal.

2.  Evidence received since January 1986 is essentially 
cumulative of evidence of record in January 1979 and is not 
so significant that it must be considered to fairly decide 
the merits of the claim.


CONCLUSION OF LAW

1.  The January 1986 rating decision which denied entitlement 
to service connection for bilateral knee disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the January 1986 rating decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for a bilateral knee 
disorder has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that a claim by the veteran for entitlement 
to service connection for a bilateral knee disorder was 
denied by a rating decision in May 1985.  Subsequent to that 
decision, the veteran submitted post-service private medical 
evidence.  By a rating decision dated January 1986 service 
connection was again denied.  The underlying basis for the 
RO's determination was that the evidence showed that this 
disorder in question was first manifested in 1984, 
approximately 14 years after the veteran's discharge from 
service.  The veteran was notified of that determination and 
apprised of appellate rights and procedures, but he did not 
initiate an appeal.  Accordingly, the January 1986 rating 
decision became final.  38 U.S.C.A. § 7105(c).  Applicable 
law provides that a claim which is the subject of a prior 
final decision may be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.

In December 1997, the veteran attempted to reopen his claim 
for a bilateral knee disorder.  By a rating decision in May 
1998, the RO determined that new and material evidence had 
not been presented or secured and that the veteran's claim 
had therefore not been reopened.  The present appeal ensued.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The veteran essentially contends that his bilateral knee 
disorder manifested while in service.  At the time of the 
January 1986 rating decision, the evidence of record included 
the veteran's service medical records, private doctor reports 
from G. W. Sutherland, M.D. dated June 1984 to October 1984, 
and a private hospital report dated December 1984.  These 
records document the presence of a Baker's cyst on each knee 
followed by surgery to excise the cysts.

Evidence received subsequent to the January 1986 rating 
decision includes private outpatient treatment reports from 
Michael Hazlett, M.D. dated July 1981 to June 1997 indicating 
that the veteran was first treated or seen for the Baker's 
cyst in 1982, January 1998 information releases for post-
service treatment records previously considered as well as 
treatment records from William Bauer, M.D dated October 1984 
to September 1985, December 1984 treatment records from St. 
Vincent Medical Center, and an October 1998 RO hearing 
transcript.

The evidence received subsequent to the January 1986 rating 
decision while not of record in 1986, is nevertheless not new 
and material since it essentially confirms what was already 
known in 1986; that is, that the veteran has a bilateral knee 
disorder.  The evidence does not in any manner suggest that 
the veteran's disorder is related to his military service.  

What is lacking to reopen the veteran's claim is evidence 
(not before the RO in January 1986) which shows that his 
current bilateral knee disorder, however diagnosed, is 
etiologically related to any symptomatology or injury he had 
in service.  There is no evidence from any physician 
associating the knee pathology noted after service with any 
problem or injury the veteran had in service.  The Board 
finds that the veteran's testimony is essentially a 
repetition of contentions made when his claim was earlier 
denied; the statements are not new evidence.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, to the extent 
that the veteran is attempting to present an argument 
regarding medical causation, he is not competent since it has 
not been shown that the veteran possess the necessary medical 
skills and training to offer opinions as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability.  See Graves v. 
Brown, 8 Vet. App. 522, 524-25 (1996); Robinette, 8 Vet. App. 
at 77-78.


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for service 
connection for a bilateral knee disorder is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

